Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 17, 2019.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00945-CR



               IN RE CHRISTOPHER KEITH HANDY, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               182nd District Court
                             Harris County, Texas
                         Trial Court Cause No. 1481109

                         MEMORANDUM OPINION

      Relator Christopher Keith Handy has filed a petition for writ of mandamus
in this court. See Tex. Gov’t Code § 22.221; see also Tex. R. App. P. 52. In the
petition relator does not challenge any order, judgment, or ruling of the trial court
and relator did not attach a copy of any order, judgment, or ruling to the petition
for writ of mandamus. See Tex. R. App. P. 52.3(k)(1)(A)



      We deny the petition for writ of mandamus.


                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2